Title: From Thomas Jefferson to Ralph Izard, 18 November 1786
From: Jefferson, Thomas
To: Izard, Ralph



Sir
Paris Nov. 18. 1786.

I have received your favor of the 1st. July and congratulate you Sincerely on the marriage of your second daughter. Besides the happiness which will be felt by Mrs. Izard and yourself in the establishment of your daughters so much to your mind, I am in  hopes the public will derive advantage also from it as it leaves an obstacle the less to your devoting your services to them. I have been in constant hope of your being fixed at the Hague which (with the convenience of the European post) would make us neighbors.
Soon after my arrival here the minister passed the arrets allowing certain articles of provision to be carried from the U.S. to the French islands. Such was the humour of the merchants against it that it required all the firmness of the minister not to retire from the measure, and it was even thought at times that it might endanger his place. The circumstances convinced me that it was not the moment for attempting the regulation of our trade with their West Indies. This must lie by till the clamour against the first indulgence has subsided and their benefit to France become manifest from experience. In the mean time I have been endeavoring to get our commerce with France put on a proper footing. The inclosed letter will inform you of the progress made in that. […] the duties on most of our productions imported here […] are still unfinished. I have in vain tried […] to find out the duties paid on these articles in the several ports. In hopes of accomplishing this, as well as for the sake of my health I shall set out soon to make the tour of the seaports. With respect to rice however I am persuaded it is already received on very favorable terms. The consumption of that article in this country is immense, and the whiteness of the Carolina rice makes it gain ground daily. I think the whole of that article which you make could find vent here. Hitherto they have received it from the London merchants who pocket the difference between what you receive and 30. livres the French hundred, the common price here. We are endeavoring to get Honfleur made a free port in hopes it may become the deposit for rice, instead of Cowes. Supposing the want of correspondents here might be one reason why the rice of S. Carolina is not sent here immediately, I have advised a Mr. Barrett to turn his attention to this article. He is connected with the Le Coulteux, which for centuries has been the richest house in France. He has shewed me a circular letter he has written on the subject, one of which I think he addresses to you. The sum allowed to be drawn in the moment of shipping is certainly not very tempting. However he is an honest man, will do you justice, and if it becomes an object, the house will see their interest in admitting larger draughts. I much wish to see this branch of commerce opened between this country and us directly. It will be a strong link of connection the more with the only nation on earth on whom we can solidly rely  for assistance till we can stand on our own legs. Morocco has made peace with us. Algiers will not. I am with sincere esteem Dr. Sir your affectionate humble servt.,

Th: Jefferson

